Moran, P. J. This appeal is prosecuted from an order of the court overruling a motion to open a judgment by confession, entered in pursuance of a, power of attorney contained in. a lease for the amount of rent due from appellant to appellee under the terms of the lease. Appellant contends that through the fault, inattention and gross negligence of the landlord, he, the tenant, suffered great damage from the bursting of certain water pipes, by which the merchandise of appellant was flooded, injured and destroyed, to his great .loss. The affidavit filed by appellant on the motion to sustain the judgment, tended to show that his goods had been injured by water from floors of the building above the one occupied by him. Without considering the question whether appellant has a good claim against appellee for the damage he sustained, we think the judgment of the court in refusing to open the judgment entered by confession must be affirmed. We understand the rule to be that a judgment will not he set aside in order that the defendant may maintain a mere cross-action. Slack v. Casey, 22 Ill. App. 412. Nothing is shown in the record which takes the case out of this rule. If appellant has a cause of action against appellee, there is nothing to prevent his prosecuting it to judgment in an independent suit. The judgment will therefore be affirmed. Judgment affirmed.